01/10/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0590



                             No. DA 21-0590

GRANITE COUNTY, MONTANA, a political
Subdivision of the State of Montana,

           Plaintiff, Counter Defendant
           and Appellee,
     v.

RISING SUN ESTATES, LLC, JACK
McLEOD and JOHN DOES 1-5,

           Defendants, Counter Plaintiffs
           and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 12, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 10 2022